Case: 21-2151    Document: 28    Page: 1   Filed: 03/11/2022




        NOTE: This disposition is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                  ______________________

                LORETTA JEAN ALFORD,
                      Petitioner

                            v.

      MERIT SYSTEMS PROTECTION BOARD,
                    Respondent
              ______________________

                        2021-2151
                  ______________________

    Petition for review of the Merit Systems Protection
 Board in No. DC-3443-21-0448-I-1.
                  ______________________

                 Decided: March 11, 2022
                 ______________________

    LORETTA JEAN ALFORD, Dale City, VA, pro se.

     ELIZABETH WARD FLETCHER, Office of General Counsel,
 United States Merit Systems Protection Board, Washing-
 ton, DC, for respondent. Also represented by TRISTAN L.
 LEAVITT, KATHERINE MICHELLE SMITH.
                  ______________________

    Before DYK, SCHALL, and TARANTO, Circuit Judges.
Case: 21-2151     Document: 28     Page: 2    Filed: 03/11/2022




 2                                             ALFORD   v. MSPB



 PER CURIAM.
     Loretta Jean Alford petitions for review of a final deci-
 sion of the Merit Systems Protection Board (“MSPB” or
 “Board”). The Board dismissed Ms. Alford’s appeal of her
 non-selection for a position with the Committee for Pur-
 chase from People who are Blind and Severely Handi-
 capped (“AbilityOne Commission”) for lack of jurisdiction.
 We affirm.
                        BACKGROUND
      In February 2021, Ms. Alford applied for the position of
 Oversight and Compliance Specialist with the AbilityOne
 Commission. Ms. Alford had previously worked in the po-
 sition before being removed for misconduct in July 2014.
 Although Ms. Alford initially received an automated re-
 sponse notifying her that she was “tentatively eligible” for
 the position, she was never selected for an interview. S.A.
 2. 1 In May 2021, she was advised that she had not been
 selected for the position.
     Ms. Alford appealed her non-selection to the MSPB, ar-
 guing that it had jurisdiction over her appeal because her
 non-selection was an act of whistleblower reprisal for vari-
 ous disclosures Ms. Alford had made to the U.S. House of
 Representatives Committee on Oversight and Reform and
 other government agencies between 2012 and May 2021.
 Ms. Alford also asserted the MSPB had jurisdiction over
 her appeal as an employment practices claim. In an initial
 decision issued on June 30, 2021, an Administrative Judge
 (“AJ”) dismissed Ms. Alford’s appeal for lack of jurisdiction.
     With respect to Ms. Alford’s employment practices
 claim, the AJ found that Ms. Alford had “not asserted that



     1   References to the Supplemental Appendix (“S.A.”)
 are to the appendix filed with the MSPB’s Informal Brief,
 ECF No. 18.
Case: 21-2151       Document: 28   Page: 3    Filed: 03/11/2022




 ALFORD   v. MSPB                                            3



 any specific [Office of Personnel Management (“OPM”)] ex-
 amination, qualification standard, test or measurement in-
 strument resulted in, or was connected to, her
 nonselection,” nor had she otherwise identified any “basic
 requirement” that was missing from a standard that OPM
 had used in determining not to select her. S.A. 7. Regard-
 ing her whistleblower reprisal claim, the AJ explained that
 the Board could exercise jurisdiction over that claim only if
 Ms. Alford had exhausted her administrative remedies be-
 fore the Office of Special Council (“OSC”). See S.A. 8; 5
 U.S.C. § 1214(a)(3). The AJ concluded that Ms. Alford had
 “provide[d] no indication that she ha[d] filed a complaint
 with OSC alleging whistleblower retaliation with respect
 to her nonselection, or any other action.” S.A. 9.
      Because neither party filed a petition for review with
 the full Board, the AJ’s initial decision became the final de-
 cision of the MSPB on August 4, 2021. Ms. Alford petitions
 for review to this court. We have jurisdiction to review a
 final Board decision pursuant to 28 U.S.C. § 1295(a)(9).
                          DISCUSSION
     Whether the MSPB has jurisdiction over an appeal is a
 question of law that we review de novo. See Bryant v. Merit
 Sys. Prot. Bd., 878 F.3d 1320, 1325 (Fed. Cir. 2017). The
 MSPB may exercise jurisdiction over administrative ap-
 peals only when authorized by a “law, rule, or regulation.”
 5 U.S.C. § 7701(a). We agree with the AJ that Ms. Alford
 has failed to establish that the Board has jurisdiction over
 her appeal.
     Ms. Alford argues that her non-selection for employ-
 ment by OPM was the result of improper “employment
 practices.” We have held that “an unsuccessful candidate
 for a federal civil service position generally has no right to
 appeal his or her non-selection to the [B]oard.” Ricci v.
 Merit Sys. Prot. Bd., 953 F.3d 753, 757 (Fed. Cir. 2020). An
 exception to that rule exists when an applicant believes
 that OPM applied an improper “employment practice.”
Case: 21-2151     Document: 28      Page: 4    Filed: 03/11/2022




 4                                              ALFORD   v. MSPB



 Prewitt v. Merit Sys. Prot. Bd., 133 F.3d 885, 887 (Fed. Cir.
 1998); 5 C.F.R. § 300.104(a). An employment practice is
 defined by regulation as any practice that affects “the re-
 cruitment, measurement, ranking, and selection of individ-
 uals for initial appointment and competitive promotion in
 the competitive service.” 5 C.F.R. § 300.101. Although
 “‘employment practice’ is . . . construed broadly,” it does not
 encompass “an individual agency action or decision that is
 not made pursuant to a rule or practice,” such as an irreg-
 ularity in the selection process. Prewitt, 133 F.3d at 887.
     Here, Ms. Alford has not alleged any improper employ-
 ment practice that OPM allegedly applied to her applica-
 tion. Although her appeal to the Board cited to basic
 requirements for federal employment practices, see 5
 C.F.R. § 300.103, she failed to identify which of the basic
 requirements OPM allegedly violated by not selecting her
 for employment.
     Ms. Alford’s whistleblower reprisal argument is simi-
 larly flawed. The Board has jurisdiction over an individ-
 ual-right-of-action appeal under the Whistleblower
 Protection Act, 5 U.S.C. § 1221, only “if the appellant has
 exhausted her administrative remedies before the OSC.”
 Hessami v. Merit Sys. Prot. Bd., 979 F.3d 1362, 1367 (Fed.
 Cir. 2020) (citations omitted). An appellant may establish
 that she exhausted administrative remedies by showing
 that she filed a request for corrective action with OSC and
 that OSC has either notified her that it has terminated the
 investigation into her request or that 120 days have passed
 without notice from OSC of termination of its investigation.
 5 U.S.C. § 1214(a)(3)(A)(i), (B). Here, Ms. Alford has made
 no showing that she filed a request for corrective action
 with OSC, much less that she has satisfied the require-
 ments for administrative exhaustion.
     We therefore conclude that the AJ’s dismissal of Ms.
 Alford’s appeal for lack of jurisdiction was proper. We have
Case: 21-2151       Document: 28    Page: 5   Filed: 03/11/2022




 ALFORD   v. MSPB                                           5



 considered Ms. Alford’s other arguments, but they are not
 relevant to the issue of jurisdiction.
                         AFFIRMED
                            COSTS
 No costs.